Citation Nr: 0003425	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin cancer, kidney 
stones, muscular problems other than those related to a 
service-connected back disability, and sinusitis, each 
claimed as secondary to exposure to Agent Orange.

2.  The propriety of the initial 50 percent rating assigned 
for service-connected post traumatic stress disorder (PTSD) 
from May 25, 1994.  

3.  Entitlement to an increased rating for a service-
connected upper strain of the dorsal and lumbar area, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that established service connection for PTSD, 
and established a 10 percent rating, effective from May 1994.  
The veteran was sent notice of this decision in May 1996.  A 
notice of disagreement with regard to the initial evaluation 
was received in June 1996.  A statement of the case was 
issued in June 1996.  A substantive appeal was received from 
the veteran in May 1997.  A hearing was held at the RO in May 
1997.  In October 1997, the RO assigned a 50 percent 
evaluation for PTSD effective from the date of the grant of 
service connection. 

The Board notes that the RO adjudicated the claim involving 
PTSD as one for an increased rating.  However, the veteran's 
appeal involves the initial evaluation assigned following the 
grant of service connection for this disorder-now, 50 
percent.  Hence, the Board has recharacterized the issue in 
light of the distinction noted by the United States Court of 
Appeals for Veterans Claims (Court) in the decision Fenderson 
v. West, 12 Vet. App. 119 (1999).  Furthermore, inasmuch as a 
higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

This matter also came before the Board from a November 1997 
decision by the RO that denied the veteran an increased 
evaluation for his service-connected upper strain of the 
dorsal and lumbar area.  A notice of disagreement was 
received in November 1998.  A statement of the case was 
January 1999.  

Finally, this matter came before the Board from an August 
1993 decision by the RO that denied the veteran's claims of 
entitlement to service connection for skin cancer, kidney 
stones, muscular problems other than those related to a 
service-connected back disability, and sinusitis, claimed as 
secondary to exposure to Agent Orange.  A notice of 
disagreement was received in May 1994.  A statement of the 
case was issued in May 1995. 

The Board has rendered a decision on the PTSD claim, as set 
forth below.  However, the remaining claims are addressed in 
the REMAND following the order portion of the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased initial 
evaluation for service-connected PTSD has been obtained by 
the RO.

2.  Since the date of the grant of service connection in May 
1994, the veteran's PTSD has primarily resulted in 
nightmares, depression, flashbacks, sleep disturbance, 
agitation, anxiety, and some suicidal ideation without plan 
or intent.  

3.  The service-connected PTSD results in no more than 
considerable industrial and social impairment, or, since 
November 7, 1996, considerable difficulty in establishing and 
maintaining effective work and social relationships; there is 
no showing of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

As the initial 50 percent evaluation assigned for the 
veteran's service-connected PTSD was proper, the criteria for 
a higher evaluation are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reflects that service connection was 
established for PTSD by the currently appealed April 1996 
decision.  This decision was based in part on information 
provided by the veteran - and partially confirmed by the 
United States Army and Joint Services Environmental Support 
Group (ESG) (now the Department of the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)) - to the 
effect that while serving in Vietnam, the veteran's unit came 
under mortar attack and two of his fellow servicemen were 
killed.   

This decision was also based on medical evidence that will be 
discussed below.  Based on this medical evidence, a 
disability evaluation of 10 percent was assigned for this 
disorder, effective May 25, 1994.  Thereafter, and as noted 
above, in a October 1997 rating action, this disability 
evaluation was increased to 50 percent effective May 25, 
1994, the date of the grant of service connection.  

The relevant evidence of record pertaining to evaluation of 
the severity of the veteran's PTSD includes VA outpatient 
treatment records, examination reports, and private medical 
records.  VA records reflect that the veteran has received 
individual counseling and has consistently attended group 
counseling ("combat group") since October 1992.

In May 1994, the veteran was admitted to the VA Medical 
Center (VAMC) in Durham, North Carolina with increased 
dysphoria, suicidal thoughts without plan or intent, 
flashbacks, emotional disturbance, nightmares, nightsweats, 
paranoia, and increased anxiety.  

On mental status examination, the veteran appeared to be in 
no acute distress, was calm, cooperative, and euthymic.  His 
affect was full and appropriate, and he had good registration 
and recall.  He was alert and oriented times three, and 
psychomotor activity was within normal limits.  Speech was 
slow in rate and flat in tone, and thought processes were 
cogent without flight of ideas or looseness of association.  
The veteran denied auditory and visual hallucinations, and 
did not appear to be suffering from delusions.  He did admit 
passive suicidal ideation without any intent or plan, and his 
judgment and insight were described as being poor.  

The veteran was discharged about a week later, at which time 
he denied suicidal or homicidal ideations, denied visual 
hallucinations, and was found to be calm and appropriate.  

Outpatient treatment records from the VA psychology and 
psychiatry clinic(s) reflect that the veteran was seen 
periodically from late June 1994 to February 1996, and was 
variously diagnosed with an anxiety disorder, anxiety with 
depression and symptoms of PTSD , and PTSD.  For the most 
part, he was found to be alert, oriented, and cooperative, 
and sometimes tense.  In December 1994 and February, March, 
and July 1995, the veteran complained of anxiety, tension, 
depression, sleep disturbance, and intrusive thought, noting 
in December 1994 that he was able to refocus his attention to 
current issues.  He also pointed out that his girlfriend was 
understanding and supportive, and that he remained fairly 
active and involved in family and social endeavors.  In 
December 1995, the veteran reported recent increased periods 
of depression and suicidal thinking, but denied any specific 
intent and recognized that he was able to cope with these 
symptoms with support from family and friends, and group 
therapy.  

A VA psychiatric examination was accomplished in March 1996, 
the report of which indicates that the veteran reported PTSD-
type symptoms such as nightmares, sleeplessness, intrusive 
thoughts of his Vietnam experience, flashbacks, feelings of 
paranoia, and periods of depression, at times described as 
severe.  The veteran indicated that he was unemployed.  
Objective findings included that the veteran was neatly 
dressed, appeared alert and pleasant, and that verbal 
productivity, orientation, memory, insight, and judgment 
appeared adequate.  The veteran was referred for a 
psychological evaluation and a diagnosis was deferred.  

This psychological evaluation took place in late March 1996.  
The evaluation report documents the veteran's family and 
Vietnam history, and that due to problems in maintaining work 
expectations (due to physical and psychiatric impairment), he 
was fired from his most recent job in 1992.  Regarding the 
current structure of his life, the veteran reported that he 
has few plans and places much of the responsibility of his 
stability on his relationship with his girlfriend.  It was 
noted that he was previously married, but separated in 1989.  
He noted that his functioning had deteriorated during the 
previous two months, which he thought might be related to his 
decision to stop taking medication.  He also reported that 
his sleep pattern was poor, that he has nightmares about 
three times a week, and that he avoids crowds and prefers to 
spend time alone with his girlfriend.  The veteran noted that 
he was troubled by the possibility of an eruption of his 
temper and referred to guilt over his participation in the 
Vietnam War.  The veteran reported an exaggerated startle 
response, and he expressed concern over a variety of health 
problems, denying that he was in good physical health.

Behavioral observations included that the veteran remained 
cooperative and pleasant, was slow in response, and cautious 
and soft-spoken in his comments.  He displayed a brittleness 
in presentation, and tended to think carefully before 
responding.  His mood was described as sad and tinged with 
apprehension, and eyes teared periodically, particularly when 
describing combat experiences.  There were no unusual 
features to the veteran's thoughts or verbal expressions, and 
he seemed to be well oriented.  

Based on the utilization of a series of evaluation tools, the 
veteran was diagnosed with PTSD and dysthymic disorder.  The 
examiner essentially noted that the veteran was often 
saddened by his condition, and that the veteran did not have 
a bright outlook on his future.  The examiner noted that the 
veteran's self-identified persistent symptoms of increased 
arousal, sleep problems, irritability, concentration 
problems, feelings of hopelessness, and exaggerated startle 
response caused clinically significant distress and 
impairment in social and occupational functioning. 

Records from the VA psychology and psychiatry clinic(s) dated 
from April to November 1996 reflect that the veteran was 
again variously diagnosed with an anxiety disorder, 
depressive disorder, and PTSD, and was found to be alert, 
oriented, and cooperative.  The veteran resumed taking his 
medication in April 1996 with some success, but described 
some continued sleep difficulty, nightmares, intrusive 
thoughts, and bouts of depression.  He reported that there 
were some problems with his girlfriend, but that she remained 
was understanding and supportive.  It was indicated that the 
veteran remained fairly active and involved with his family 
and household responsibilities.  

In December 1996 and February 1997 letters, a readjustment 
counseling therapist at the Vet Center notes that the veteran 
had been attending the Center since October 1992, 
participating in both individual and group counseling.  He 
noted that at that time the veteran had presented with 
depression, nightmares, and isolation after losing his job.  
The therapist noted that the veteran works extremely hard in 
the counseling sessions, that he displays a lot of survival 
guilt, and has had a difficult time accepting his disability.  
He stated that it appears that the veteran cannot maintain 
employment due to PTSD and various physical limitations.  

During a May 1997 RO hearing, the veteran testified that he 
was terminated from employment in August 1992 due to the 
crippling effects of medication taken for depression.  He 
testified that his daily activities consist of light 
housework, and some auto maintenance and yard work.  He noted 
that he speaks with his brother on a daily basis.  Further, 
the veteran related that the manifestations of his 
psychiatric disorder include flashbacks to war experiences, 
nightmares, fear of being around people, occasional 
hallucinations, and insomnia.  He essentially noted that he 
has had suicidal thoughts, and that on one occasion in 1993 
was close to committing suicide but was interrupted.  A 
neighbor of his testified to the effect that she checks in on 
the veteran on a daily basis due to his depression, and helps 
him clean his house and do yard work.  She noted that the 
veteran is sometime unkempt but knows to straightened himself 
up prior to going somewhere. 

Records from the VA psychology and psychiatry clinic(s) dated 
in June 1997 reflect that the veteran reported continued PTSD 
symptoms including periods of agitation, flashbacks, 
nightmares, anxiety, depression, and sleep disturbance, 
exacerbated by chronic medical problems and pain.  The 
veteran was again found to be alert, oriented, and 
cooperative.  He reported that he remained fairly active with 
household responsibilities and his relationship with his 
girlfriend.

A VA psychiatric examination was accomplished in July 1997, 
the report of which notes the veteran's complaints of sleep 
disturbance, inability to deal with people, irritability, 
isolation, poor concentration, and seeing images of his 
Vietnam experience.  He noted that his appetite was good, and 
that he was taking medication.  It was noted that the veteran 
was previously divorced but has had a companion for the past 
five years, and that he has not worked since 1992.  He 
related that he has few friends but was active at the Vet 
Center and gets along with his mother, brothers, and sisters.  
The veteran noted that he spends a lot of time around the 
house doing odd jobs.  

Objective findings included that the veteran was alert and 
cooperative, without loose associations of flight of ideas, 
and with no bizarre motor movements or tics.  His mood was 
tense, his affect appropriate, and there were no delusions, 
hallucinations, or ideas of reference or suspiciousness.  The 
veteran was oriented times three, and his memory, both remote 
and recent, was good.  His insight, judgment, and 
intellectual capacity appeared to be adequate.  The veteran 
was diagnosed with PTSD with a Global Assessment of 
Functioning Scale (GAF Scale) of 55.  

A record from the VA psychiatry clinic dated in August 1997 
reflects that the veteran continued to be alert and pleasant 
and reported little changes in his psychiatric symptoms.   
Records from the psychology clinic dated in November 1997 and 
February 1998 reflect that the veteran was, again, alert, 
oriented times four, and cooperative, and again complained of 
periods of anxiety, tension, depression, sleep disturbance, 
social isolation, and intrusive thoughts.  The veteran again 
reported that he remained fairly active with household 
responsibilities and that his girlfriend remained 
understanding and supportive. 

Finally, a February 1998 record from Dayspring Medical Center 
notes the veteran's complaints of chronic back pain, 
headaches, PTSD, and fibromyalgia, and that he was alert and 
oriented to person, place, and time.  

Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than that the 50 percent 
evaluation initially assigned following the grant of service 
connection for PTSD disability is warranted.  As a 
preliminary matter, the Board finds that this claim is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

At the outset, the Board notes that, recently, the Court 
observed that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating. It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts founds, a practice known as 
"staged rating."  Fenderson v. West, 12 Vet. App. 119 
(1999).  While, at the outset, the Board acknowledges that 
the RO has not explicitly considered whether staged rating is 
appropriate in this case, the RO's actions in reconsidering 
the claim under the criteria then in effect as additional 
evidence was received is tantamount to consideration of 
staged rating.  For that reason, as well reasons set forth 
below, the Board finds that a remand for the RO to explicitly 
consider the claim in light of Fenderson is unnecessary.

By regulatory amendment, effective on November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, as defined in 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies., absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
reflected in the January 1999 Supplemental Statement of the 
Case, the RO has considered both the former and the revised 
applicable criteria; hence, there is no due process bar to 
the Board doing likewise, and applying the more favorable 
result.  The Board points out consideration will be given to 
the effective date of the revised regulation.  In other 
words, for any date prior to effective November 7, 1996, the 
Board will not apply the revised psychiatric rating schedule 
to the claim, but from that date onward the Board will apply 
both the former and revised criteria.

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Assignment of a 70 
percent rating was warranted for a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was contemplated where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
for totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or for demonstrable inability to obtain or 
retain employment.

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships.  
Assignment of a 70 percent evaluation is contemplated where 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. Assignment of a 100 percent 
evaluation for major depression is contemplated where there 
is a showing of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives own occupation, or 
own name.

That said, applying the evidence dated prior to November 7, 
1996, to the old criteria, the Board finds that this evidence 
does not show that the veteran's PTSD produced more than a 
considerable (50 percent) degree of industrial impairment 
during that time period.  The veteran's disability could not 
have been characterized as producing severe impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and it was not shown that 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe impairment to obtain or retain 
employment.  In fact, while it is indicated that the veteran 
had difficulty sleeping, was irritable, passively suicidal, 
depressed, avoided crowds, and experienced nightmares, among 
other things, during this time period, he was also 
cooperative, alert, oriented, and pleasant, and was engaged 
in effective relationships, as demonstrated by several 
references to support given by his girlfriend, and documented 
family support.  Further, the relevant objective evidence 
does not suggest that the veteran was severely impaired from 
obtaining employment due to his PTSD.  

In considering the evidence dated subsequent to the change in 
regulation, the Board finds that an evaluation higher than 50 
percent is not warranted under either the old or new rating 
criteria.  Regarding the new criteria, the evidence does not 
in any way demonstrate that the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships. 

While this evidence documents the veteran's complaints of 
nightmares, depression, flashbacks, sleep disturbance, some 
suicidal ideation (without plan or intent), and agitation, he 
maintains apparent healthy relationships, including with his 
girlfriend, brother, and neighbor, engages in light activity 
daily, and continues to be alert and cooperative, oriented, 
and pleasant.  Furthermore, while his mood was recently 
described as "tense," his memory is good, his affect 
appropriate, his judgment and intellect adequate, and he has 
not been found to be delusional.  It also appears that the 
veteran maintains appropriate hygiene at the appropriate 
times.  

Further, as noted above, a GAF Score of 55 was noted on VA 
examination in July 1997, which, according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).

This evidence clearly demonstrates to the Board no more than 
a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999) is warranted.

As well, under the old criteria, again, the evidence shows 
that that the manifestations of the veteran's PTSD are no 
more than considerable with complaints as noted above.  The 
evidence does not demonstrate that this disorder produces 
severe impairment in the ability to establish or maintain 
effective or wholesome relationships with people, or that the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  As noted, the veteran does maintain at 
least some effective personal relationships (most notably 
with his girlfriend), and while it is arguable that the 
manifestations of the veteran's PTSD cause considerable 
industrial impairment, the evidence does not establish that 
such impairment is severe (it is noted that it also appears 
that there may be a physical component factoring into the 
veteran's alleged inability to maintain or obtain 
employment).  As such, a 50 percent rating under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) is not warranted for the 
period after November 7, 1996.  

In conclusion, the Board finds that the evidence establishes 
that, since May 1994, the effective date of the grant of 
service connection for the veteran's PTSD, that disability is 
shown to be no more than 50 percent disabling under either 
the former or revised applicable schedular criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Further, the Board finds, as did the RO, that the evidence of 
record does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  As 
noted above, there is no showing that the veteran's PTSD has 
resulted in more than considerable (therefore, not marked) 
interference with employment or necessitated frequent periods 
of hospitalization.  Again, the veteran's apparent inability 
to maintain employment has been related to both psychiatric 
and physical impairment.  In any event, there simply is no 
evidence that the veteran's PTSD alone, either renders him 
unemployable, or results in more than the considerable 
interference with employment contemplated by the assigned 50 
percent evaluation.  Furthermore, the service-connected PTSD 
has not resulted in frequent periods of hospitalization.  
Finally, symptoms of the service-connected PTSD are not 
otherwise shown to be so exceptional or unusual that the 
schedular criteria are inadequate to evaluate them.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  However, as noted above, inasmuch as the 
50 percent evaluation reflects the highest degree of 
impairment shown since the date of the grant of service, and 
that evaluation is effective since that time, there is no 
basis for staged rating in the present case.


ORDER

As the initial 50 percent evaluation assigned for service-
connected PTSD is proper, a higher evaluation is denied.  


REMAND

Governing law and regulations provide that a proper appeal 
consists of a timely notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  A substantive appeal must be 
filed within 60 days from the date of mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, whichever 
period ends later. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).

As noted in the "Introduction" portion of the decision, a 
November 1997 decision by the RO that denied the veteran an 
increased evaluation for his service-connected upper strain 
of the dorsal and lumbar area, a notice of disagreement was 
received in November 1998, and a statement of the case was 
issued in January 1999.  Further, an August 1993 RO decision 
denied the veteran's claims of entitlement to service 
connection for skin cancer, kidney stones, muscular problems 
other than those related to a service-connected back 
disability, and sinusitis, claimed as secondary to exposure 
to Agent Orange; a notice of disagreement was received in May 
1994, and a statement of the case was issued in May 1995.  
However, it does not appear that the veteran filed any 
substantive appeal with respect to either of these issues, or 
that the RO considered this question during the pendency of 
the appeal.  In June 1999, these issues were certified to the 
Board (see the VA Form 8 dated June 11, 1999). 

Thus, a remand is warrant to enable the RO to consider 
whether a timely substantive appeal (within the meaning of 
38 C.F.R. §§ 20.200 and 20.302) was filed with respect to 
each of the claims remaining on appeal.  This is required 
because the Board does not have jurisdiction to act if an 
appeal was not perfected with respect to each issue.  See Roy 
v. Brown, 5 Vet. App. 554, 556 (1993); Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993); VAOPGCPREC 9-99.  
Furthermore, the RO should address this matter in the first 
instance, affording the veteran adequate notice and 
opportunity to comment on this jurisdictional question, to 
avoid any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App 384 (1993); VAOPGCPREC 9-99. 

Accordingly, this case is hereby REMANDED for the following 
action:

1.  The RO should determine whether a 
timely substantive appeal was received as 
to the veteran's claims for an increased 
evaluation for his service-connected 
upper strain of the dorsal and lumbar 
area, as well as for his claim of 
entitlement to service connection for 
skin cancer, kidney stones, muscular 
problems other than those related to a 
service-connected back disability, and 
sinusitis, claimed as secondary to 
exposure to Agent Orange.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.303 (1999).  

2.  If the RO finds that any of the 
substantive appeals were not timely filed 
(or not filed at all) then the RO should 
notify the veteran and his 
representative, furnish appellate rights, 
and afford him the appropriate 
opportunity to respond.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

